Citation Nr: 9907312	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  98-14 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active naval service from July 1955 to March 
1980.  He died in August 1997; the appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1998 rating decision of the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the appellant's claim for service 
connection for the cause of the veteran's death.  

In July 1998 the appellant notified the RO that she had moved 
to West Virginia and requested that the claims file be 
transferred.  The claims file was subsequently transferred to 
the Huntington, West Virginia RO.  


REMAND

The appellant contends that service connection is warranted 
for the cause of the veteran's death.  The appellant asserts 
that the veteran had PTSD, which caused him to self-medicate 
with alcohol, which led to his death.  At the time of his 
death, the veteran had no service-connected disabilities.  

The record reflects that on August 1, 1997 the veteran was 
involved in a single car motor vehicle accident.  He was then 
admitted  to Winchester Medical Center where he remained 
until his death on August 15, 1997.  Medical records from 
that admission note that a CT Scan showed a large right 
parietal hematoma that was more consistent with a probable 
spontaneous hypertensive hemorrhage.  It was suspected that 
the spontaneous hypertensive hemorrhage had caused the 
vehicle accident.  It was noted that he had a history of 
hypertension.  Superimposed head trauma from the vehicle 
accident was also noted.  A certificate of death lists the 
immediate cause of death as intracranial hemorrhage, due to 
hypertension and closed head injury.  The death certificate 
shows that there were "years" between the onset of 
hypertension and the veteran's death.  The death certificate 
also notes that the veteran had a head injury superimposed on 
the hemorrhagic stroke.  It is unclear from the available 
records when the onset of the veteran's hypertension 
occurred.  

In January 1999 the appellant testified at a hearing before a 
Member of the Board.  She indicated that the veteran's 
alcohol problem started in the mid 1990s and he sought help 
at the Martinsburg VA Medical Center (VAMC), the Vet Center 
at Martinsburg, and from two private doctors, Dr. Robert 
Bishop and Dr. James Bakhtiar.  (Subsequent to the hearing 
she provided release forms to permit the VA to obtain records 
from the private doctors.)  She indicated that after the car 
accident, when she went to the hospital, the doctor 
questioned her about medication for high blood pressure found 
in the veteran's car.  She said she was unaware he had high 
blood pressure.  She testified that the medication was a 
prescription given to him at Martinsburg VAMC.  She also 
reported that after service, as a military retiree, the 
veteran received routine medical treatment at Bethesda Naval 
Hospital, and also received treatment from a local doctor, 
Dr. Warren Johnston, in Purcellville, Virginia, since 1980.  

The appellant has cited numerous treatment records for the 
veteran, both VA and private, some of which have not been 
associated with the claims file.  The Board finds that the RO 
should obtain such records and associate them with the claims 
file.  Regardless of whether or not the claim is well 
grounded at this point, the VA has an obligation to help the 
appellant complete the application for benefits.  38 U.S.C.A. 
§ 5103(a); Robinette v. Brown, 8 Vet.App. 69 (1995); also see 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records 
are in constructive possession of the Secretary and the 
Board, and must be obtained if the material could be 
determinative of the claim).  

A number of post-service treatment records from the Bethesda 
Naval Hospital were submitted by the appellant subsequent to 
the January 1999 hearing.  The Board also notes that the RO 
attempted to obtain treatment records for the veteran from 
Andrews Air Force Base, but the request was returned as the 
address was insufficient.  The RO should resend this request 
to the proper address.  

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should obtain all of the 
medical records relating to the veteran's 
treatment at the Martinsburg VAMC and the 
Martinsburg Vet Center, since the date of 
his March 1980 release from active duty, 
and associate them with the claims 
folder.  This should include any 
treatment records pertaining to 
hypertension.  If such records are not 
available, it should be so certified.

2.  The RO should obtain all treatment 
records for the veteran from Andrews Air 
Force Base Hospital since his March 1980 
release from active duty.  Any additional 
records from Bethesda Naval Hospital from 
the year after the veteran's release from 
active duty should also be obtained.  The 
RO should also obtain complete treatment 
records for the veteran from Dr. Bishop 
and Dr. Bakhtiar (for whom the appellant 
has already submitted release forms), 
from Dr. Warren Johnston, and from 
Charter Behavioral System, and associate 
the records with the claims folder.  As 
to Dr. Johnston, the RO should obtain 
complete treatment records dating back to 
March 1980.

3.  The RO should then review the claim.  
If it remains denied, the appellant and 
her representative should be provided an 
appropriate supplemental statement of the 
case and given an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further review.  



		
	L.W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

EL



- 4 -


